Name: Commission Regulation (EC) No 1317/2001 of 29 June 2001 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: agricultural activity;  regions of EU Member States;  trade;  animal product
 Date Published: nan

 Avis juridique important|32001R1317Commission Regulation (EC) No 1317/2001 of 29 June 2001 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92 Official Journal L 177 , 30/06/2001 P. 0039 - 0040Commission Regulation (EC) No 1317/2001of 29 June 2001establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1726/92(3), as last amended by Regulation (EC) No 1304/2000(4), fixes for the period 1 July 2000 to 30 June 2001 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira. These quantities should be determined for the egg and the poultrymeat sectors for the period 1 July 2001 to 30 June 2002, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved.(2) The fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of egg and poultrymeat to the Azores and Madeira being fixed at the amounts given in the Annex.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 99.(4) OJ L 148, 22.6.2000, p. 13.ANNEXPART 1Supply in the Azores of breeding material originating in the Community for the period 1 July to 31 December 2001>TABLE>PART 2Supply in Madeira of breeding material originating in the Community for the period 1 July to 31 December 2001>TABLE>